Title: To James Madison from James Yard, 19 March 1802
From: Yard, James
To: Madison, James


Dear Sir
Philada. March 19. 1802.
I take the liberty of introducing to your acquaintance the Bearer Mr. perkins of Boston, who goes to your City in order to represent to Government the Treatment which he & Some of his friends have received from the Spaniards in so. America. His Situation & my own are so exactly alike that the Same Measures will be adopted by us jointly for the Recovery of our property. When you have heard from him the Detail of the Case of the Ship Diana, you will know nearly every Circumstance relative to my Ship Asia & Brig Dolly. I dispatched those Vessels in the Fall of 1800 under a Contract with the Spaniard, with whom Mr perkins contracted, making all the Advances in Consideration of an Engagement on his part to allow me one half the Profits & to secure me free Admission into the Spanish ports in the South seas. My Vessels arrived at Lima; the Cargoes were forcibly taken from them, appraised at very low prices & sold at those prices. The proceeds are lodged in the Treasury until the Kings pleasure is known. Under all the Disadvantages of restricted prices the proceeds of the two Cargoes have yielded more than half a Million of Dollars. Mr. perkins’s sold for $157.000. From the Amount of these sums you will see the Importance of these Transactions & I doubt not will afford every Relief in your power.

After mature Deliberation I have determined to proceed myself to Madrid & there endeavour to procure Satisfaction. But as it is a Business of a very delicate Nature & such as may excite the Jealousy of the Government, I have concluded to begin my operations without applying to our Minister. I have powerful friends there who can take their Measures without Eclat & of Course with more security. Yet in the Event of my making no progress thro’ their means & other powerful Agents which I shall carry with me I must beg the Interference of our own Government. With this View I shall be thankful if you would oblige me with your Reccommendation of my Case to Mr. Pinckney in a Letter written especially for the purpose, to be delivered or not as I may think proper; also with a Line of Reccommendation to be delivered in all Events. I conceive that this Arrangement will be the most proper for the Occasion & I hope therefore may meet your approbation. As it is probable that I shall also go to France England & Holland I hope you will excuse me if I trespass so far as to beg a Line to our Ministers in those Regions. You have doubtless heard of my Misfortunes & have taken a friendly part on the occasion. The Efforts which I am now about to make if Successful will amply provide for past Engagements & future Wants.
Mr. Perkins and I have agreed in opinion that it would not be proper to Say any thing on the subject to the Spanish Minister at Washington. I am very respectfully Dear sir Your obliged servt
James Yard
 

   
   RC (DLC).



   
   This was Samuel G. Perkins, who also carried a letter of introduction to JM from Edward Stevens of Philadelphia, 19 Mar. 1802 (DLC; 1 p.). Perkins, partner in the Boston firm Stephen Higginson and Company, was the brother of Boston merchants James and Thomas Handasyd Perkins, who along with Higginson and Company were owners of the ship Diana (Freeman Hunt, “Thomas Handasyd Perkins,” in Lives of American Merchants [1856; 2 vols.; New York, 1969 reprint], 1:50, 51; Memorial of James Perkins et al., 23 May 1822 [DNA: RG 76, Spain, Treaty of 1819, Allowed Claims, vol. 23]). For the case of the Diana, see Stephen Higginson to Alexander Hamilton, 10 Oct. 1803 (Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 26:157–58 and n. 1).


